


110 HR 4182 IH: Executive Branch

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4182
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Ms. Zoe Lofgren of
			 California (for herself and Mr.
			 Conyers) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To suspend the running of statutes of limitation for
		  criminal prosecutions of individuals holding the offices of President and Vice
		  President while they hold those offices.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Branch
			 Prosecutions Act of 2007.
		2.Suspension of
			 periods of limitationThe time
			 during which an individual holds the office of President or Vice President
			 shall not be included in computing any period of limitation provided by law for
			 the bringing of a criminal action against such individual under the laws of the
			 United States or of any political subdivision of the United States.
		
